SECOND DIVISION
                               BARNES, P. J.,
                           BOGGS and RICKMAN, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                   August 12, 2016


In the Court of Appeals of Georgia
 A16A1034. FLOYD v. BROWN.

      BARNES, Presiding Judge.

      Shauntia Floyd appeals from the order of the trial court awarding sole legal and

physical custody of her two children to the children’s father, Jermaine Brown. Upon

our review, we affirm.

             A petition to change child custody should be granted only if the
      trial court finds that there has been a material change of condition
      affecting the welfare of the child since the last custody award. If there
      has been such a change, then the court should base its new custody
      decision on the best interest of the child. The evidence sufficient to
      warrant a modification of custody can consist of a change in material
      conditions which have a positive effect on the child’s welfare as well as
      changes which adversely affect the child.


(Citations and punctuation omitted.) Viskup v. Viskup, 291 Ga. 103, 105 (1) (727

SE2d 97) (2012). See also OCGA § 19-9-3 (b). “A trial court faced with a petition for

modification of child custody is charged with exercising its discretion to determine
what is in the child’s best interest.” (Citation and punctuation omitted.) Blumenshine

v. Hall, 329 Ga. App. 449, 450 (1) (765 SE2d 647) (2014). Moreover,

        [a] court’s determination that there has been a material change in
        condition supporting a modification of custody will be affirmed on
        appeal absent abuse of discretion, and where there is any evidence to
        support the trial court’s ruling, a reviewing court cannot say there was
        an abuse of discretion.


(Citation and punctuation omitted.) Id.

        The record reflects that Brown and Floyd were married in 2009, and divorced

in 2010. After the divorce, Floyd was awarded sole legal and physical custody of their

two children who were born before the couple married.1 The two children were placed

in Brown’s temporary custody after Floyd was incarcerated for aggravated assault,

aggravated battery, and cruelty to children after allegedly breaking the arm of one of

her other children.2 On July 28, 2014, the children were returned to Floyd’s custody,

after which, on September 30, 2014, Brown filed a complaint for modification of

custody and child support for primary physical custody of the children. Brown later



        1
            Brown’s petition to legitimate the two children was granted in November of
2009.
        2
            Floyd has five older children who are not Brown’s children.

                                             2
amended the complaint to seek “sole legal and physical custody” of the children. On

March 31, 2015, after Floyd failed to appear for a 30-day status conference, the trial

court entered a temporary order finding that “[u]pon evidence presented . . . it is in

the best interest of the . . . children. . . that [Brown] have sole legal and physical

custody of the minor children.”

      Following a hearing, which is not included in the record, the trial court granted

Brown sole legal and physical custody of the children in a final order entered on

November 18, 2015.3 In its final order, the trial court noted that Floyd had been

arrested “multiple times” since the original custody determination, including arrests

for battery, harassing phone calls, criminal trespass, reckless conduct, and her most

recent arrest for aggravated assault, aggravated battery, and cruelty to children. It

further found that, in contrast, Brown had a safe and stable home for the children, no

history of arrests, and was employed with a stable job and income.

      1. This Court has consistently warned pro se appellants about the hazards

inherent in proceeding pro se on appeal. Central to those warnings is that

“[p]roceeding pro se does not relieve [Floyd] of [her] obligation to comply with the

rules of this Court.” Goodman v. State, 313 Ga. App. 290, 291 (717 SE2d 496)

      3
          Floyd was present at the hearing and represented herself.

                                           3
(2011). “Our requirements as to the form of appellate briefs were created, not to

provide an obstacle, but to aid parties in presenting their arguments in a manner most

likely to be fully and efficiently comprehended by this Court.” Aldalassi v.

Drummond, 223 Ga. App. 192 (1) (477 SE2d 372) (1996).

      Here, there is no statement of the proceedings below, no statement of facts, nor

is there one specific reference to the record or transcript in the entirety of Floyd’s

appellate brief. The brief does not contain any appreciable enumerated errors,

argument or substantive legal analysis. Especially troubling in this case is that

Floyd’s appellate “brief” is a two-page form document which, although purportedly

following the structure prescribed for appellate briefs as outlined in our rules, fails

to provide the required content of an appellate brief.4 See Court of Appeals Rules 25

(a), (c). The first line of the document, denoted as “Form 7” and titled, “Brief of

Appellant,” states, “COMES NOW Appellant _______ [Plaintiff/Defendant] below,

and files this brief on appeal.” The form has four divisions: “Part One Facts,” “Part

Two Enumerations of Error,” “Part Three Standard Review,” and, last, “Argument

and Citation of Authorities.” There is a space with between five or six lines under

each division, and Floyd handwrote information in the space allotted for each section.

      4
          The second page of the document is the certificate of service.

                                           4
       In the space provided for the section entitled “Part One Facts,” the brief states

in total:

       On the 28th day of July 2014 . . . Floyd was awarded back custody of my
       two children . . . from them living temporarily with . . . Brown from me
       being incarcerated on felony changes from my daughter [K. F.]. There
       was anger management in place, psychological, parental fitness
       evaluation, domestic violence evaluation, etc.


Under the section entitled “Part Two Enumeration of Errors” is written:

       Jermaine Brown father of my two children . . . filed a modification of
       custody back of his two children because he didn’t like or accept the fact
       that custody was returned back to me . . . . So unfairly he files all type
       of paper from Dekalb to Fulton County with all these [illegible] excuses
       to win custody of my babies.


In the space provided for the “Part Three Standard of Review” Floyd states:

       Due to substantial reasons of custody being turned over to the father. .
       . the case was not thoroughly or completely evaluated, neither was
       [there] a matter that I was found or deemed to be unfit to parent my
       children. He was just granted legal, physical. and sole custody of the two
       of our kids. . . .


And in the space under the section entitled “Argument and Citation of Authority,” the

brief simply states:


                                           5
      Jermaine’s attorney . . . argued that my two sons and I had criminal
      cases, which didn’t have anything to do with any physical harm or threat
      to the minor kids. . . . [A]lso the [guardian] ad litem used my
      information as her form of decision based on other allegations etc.


      While certainly form documents can sometimes provide helpful guidance in

certain routine legal matters, especially if there is informed help in filling out the

form, it is clear that in this case, Floyd did not understand the actual content required

for each part of an appellate brief. Instead, she relied on the false assumption that by

writing something in each section of the “Brief of Appellant” form, she was satisfying

our appellate brief requirements. We reiterate that proceeding pro se does not relieve

Floyd of the obligation to comply with rules of this Court. Goodman, 313 Ga. App.

at 291. See Court of Appeals Rule 25 (a) (an appellant’s brief “shall contain a

succinct and accurate statement of the proceedings below and the material facts

relevant to the appeal and the citation of such parts of the record or transcript

essential to a consideration of the errors complained of”); Rule 25 (c) (2) (“Any

enumeration of error which is not supported in the brief by citation of authority or

argument may be deemed abandoned.”); and Rule 25 (c) (2) (i) (“Each enumerated

error shall be supported in the brief by specific reference to the record or transcript.



                                           6
In the absence of such reference, the Court will not search for or consider such

enumeration.”).

      However, our Supreme Court has emphasized that

      [i]n addition to the statutory mandate that the [Appellate Practice Act]
      be “liberally construed so as to bring about a decision on the merits of
      every case appealed and to avoid … refusal to consider any points raised
      therein” (OCGA § 5-6-30), the legislature, in enacting OCGA § 5-6-48
      (f), has imposed on the appellate courts a statutory duty to discern what
      errors an appellant is attempting to articulate.


Felix v. State, 271 Ga. 534, 538 (523 SE2d 1) (1999). Further OCGA § 5-6-48 (f)

directs that

      [w]here it is apparent from the notice of appeal, the record, the
      enumeration of errors, or any combination of the foregoing, what
      judgment or judgments were appealed from or what errors are sought to
      be asserted upon appeal, the appeal shall be considered in accordance
      therewith notwithstanding that . . . the enumeration of errors fails to
      enumerate clearly the errors sought to be reviewed.


(Emphasis supplied.)



      Mindful of this direction, Floyd appears to assert on appeal that the trial court

erred in granting Brown’s petition for modification of custody and child support.

                                          7
However, any claim of error found to be unsupported by authority or argument will

be deemed abandoned under Rule 25 (c) (2). Additionally, notwithstanding her failure

to provide any cognizant support for this claim, we also note that “[i]n accordance

with the presumption of the regularity of court proceedings, we must assume in the

absence of a transcript that there was sufficient competent evidence to support the

trial court’s findings.” (Citations and punctuation omitted.) Reed v. Reed, 295 Ga.
574, 578 (2) (761 SE2d 326) (2014).

      Accordingly, based upon the evidence described in its order, the trial court was

authorized to conclude that there had been a material change in condition since the

parties’ divorce supporting a modification of custody and that it was in the best

interest of the children for custody to be awarded to Brown. See Blumenshine, 329
Ga. App. at 450 (1); see also Vines v. Vines, 292 Ga. 550, 552 (739 SE2d 374) (2013)

(“Where there is any evidence to support the trial court’s ruling, a reviewing court

cannot say there was an abuse of discretion.”)

      Judgment affirmed. Boggs and Rickman, JJ., concur.




                                          8